Citation Nr: 0615592	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-21 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Procedural history

The veteran served on active duty from July 1960 to July 1963 
and from January 1964 to January 1968. In addition, he had 
multiple periods of active duty for training (ACDUTRA), to 
include from June 14, 1986 to June 28, 1986.

The veteran and his spouse testified at a hearing on June 12, 
2002 which was chaired by the undersigned Veterans Law Judge 
t the RO. A transcript of that hearing has been associated 
with the veteran's VA claims folder.

In March 2003 and April 2004, the Board received medical 
opinions that had been requested from the Veterans Health 
Administration (VHA) in accordance with 
38 C.F.R. § 20.901 (2005).  Those opinions have been 
associated with the veteran's VA claims folder and provided 
to the veteran.  

In August 2004, the Board remanded this case to the Agency of 
Original Jurisdiction (AOJ) via the VA Appeals Management 
Center (AMC) for additional development, in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  That 
development has been completed, in August 2005 the AMC issued 
a Supplemental Statement of the Case (SSOC) which continued 
to deny the veteran's claim.  The matter was returned to the 
Board for further appellate action.  


FINDING OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that a relationship 
exists between the veteran's service and his development of a 
bilateral knee condition.  
CONCLUSION OF LAW

A bilateral knee condition is not etiologically related to 
any event in service.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of a 
bilateral knee condition.  Essentially he contends that he 
suffered an injury to both knees during service in 1962 and 
that as a result of that injury he has developed arthritis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.3 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran initiated this claim prior to the 
enactment of the VCAA.  Therefore, the Board in its August 
2004 remand directed the AOJ to provide the veteran with 
appropriate VCAA notice and to readjudicate the claim.  To 
that end, the veteran was informed of the relevant law and 
regulations pertaining to his claim in the August 2005 SSOC.  
Specifically, the August 2005 SSOC detailed the evidentiary 
requirements for service connection.  

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
August 11, 2004.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the August 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter also specifically notified the veteran 
"that if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us." This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.   Additionally, any lack of advisement has 
sense been corrected.  On April 16, 2006, the veteran was 
sent a letter which specifically advised him as to both 
elements.  The veteran has not submitted additional argument 
or evidence since receiving that notice.  

The veteran's claims of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO obtained the veteran's service medical 
records, VA treatment records, certain private medical 
records and several lay statements which were associated with 
his claims folder.  The veteran was accorded a VA general 
medical examination in November 1998.  Additionally, as noted 
above, the Board obtained two VHA opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presented sworn testimony before 
the undersigned at a Travel Board hearing in June 2002.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA). See 38 
U.S.C.A. § 101(24) (West 2002); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The 
presumption provision applies only to periods of active duty, 
not ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) [if claim relates to period of ACDUTRA, a disease or 
injury resulting in disability must have manifested itself 
during that period].

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran is seeking entitlement to service connection for 
a bilateral knee condition, specifically arthritis.  In the 
interest of clarity a Hickson analysis will be applied. 

Concerning Hickson element (1), current disability, the 
veteran has been diagnosed with osteoarthritis of both knees.  
See, e.g., a November 1998 VA examination by Dr. O.M.   

Moving to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records are pertinently 
negative for a diagnosis of degenerative arthritis during his 
period of active duty from 1960 to 1963.  Moreover, the 
presumptive provisions of 38 C.F.R. § 3.309 are not met, 
because the veteran's bilateral knee condition arthritis 
manifested in 1981, nearly two decades after his separation 
from service and long after the end of the one year 
presumptive period.  
  
To the extent that the veteran contends that the arthritis 
was present during service, it is now well-settled that as 
lay persons without medical training they are not competent 
to attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

With respect to knee injury, the veteran has testified that 
in October 1962 he suffered an injury to his knees.  See 
Transcript of the Hearing page 3.  The veteran's service 
medical records reflect a report of abrasions to the right 
knee in October 1962.  Although the objective medical 
evidence shows only abrasions, and then only to one knee, 
applying the benefit of the doubt rule the Board finds that 
Hickson element (2), in-service incurrence of injury, has 
arguably been met to that extent.    

With respect to ACDUTRA, the law provides that entitlement to 
service connection may be granted if a disability resulting 
from a disease or injury which was incurred or aggravated 
during such service.  See Paulson, supra.

The veteran has presented a series of lay statements which 
indicate that during his period of ACDUTRA in June 1986 he 
was placed on a light duty profile due to surgery to his 
knees undertaken prior to ACDUTRA.  This may be true; 
however, it does not serve to establish aggravation of the 
knee disability due to ACDUTRA.  There is no indication that 
the veteran injured his knees during this or any other period 
of ACDUTRA.  Moreover, there is no indication that any undue 
stress was placed upon the knees during any period of 
ACDUTRA.  Indeed, the opposite appears to have been true.  As 
pointed out by the veteran himself, he was placed on light 
duty because of the condition of his knees due to surgery 
before ACDUTRA.  Moreover, medical attention was not provided 
to the veteran for his knee disability during ACDUTRA in June 
1986.  Finally, the veteran has provided no evidence relating 
his bilateral knee disability to any period of ACDUTRA.    

In short, there is nothing in the objective record which 
indicates that the arthritis of the knees was caused or 
aggravated by any period of ACDUTRA.  Accordingly, Hickson 
element (2) is not met by the veteran's ACDUTRA.  The 
remainder of the Board's discussion will therefore focus on 
the relationship between the 1962 injury and the current 
bilateral knee osteoarthritis.  

Turning to Hickson element (3), medical nexus, the Board 
notes that there is conflicting evidence on this point.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

For the reasons set out below, the Board has determined that 
the greater weight of probative evidence does not support a 
finding of a relationship between the veteran's in-service 
injury and his current osteoarthritis.  

To the extent that the veteran himself asserts that his 
condition is related to his in-service injury, he is not a 
competent source of this type of medical evidence.  See 
Espiritu, supra.  

In support of the veteran's claim is the December 2000 
opinion of Dr. M.S.C.  In this letter, Dr. M.S.C. stated that 
the veteran's arthritis in his right knee "may" be related 
to events in service, specifically the veteran's reported 
1962 knee trauma.  

The Board first observes that the veteran is seeking 
entitlement to service connection for bilateral 
osteoarthritis.  The letter of Dr. M.S.C. does not mention 
the left knee osteoarthritis.  There is, in fact, no medical 
opinion relating the left knee arthritis to the veteran's 
military service.   

With respect to the right knee, Dr. M.S.C. merely indicated 
that there "may" be come connection to the 1962 knee 
injury.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  This is 
clearly the case here.  Moreover, Dr. M.S.C. merely proffered 
a conclusion, without reasons, as to the purported connection 
between the 1962 injury and the current disability.  Left 
unsaid were matters such as the seeming superficiality of the 
1962 right knee laceration, the lengthy intervening period of 
time before arthritis was first diagnosed, and the role that 
the veteran's age and other disabilities may have played in 
the development of the arthritis.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  

The Board thus places little weight of probative value on the 
December 2000 opinion.  

Weighing against the claim are the November 1998 VA 
examination, the March 2003 VHA opinion and the April 2004 
VHA opinion.  

The November 1998 VA examination by Dr. O.M. was made with 
reference to the veteran's entire service medical record and 
included a thorough examination of the veteran.  Dr. M. 
concluded that the veteran suffered from a congenital defect 
(bowleg) which made him susceptible to the development of 
osteoarthritis.  Accordingly, to the extent that the November 
1998 medical opinion has determined that the source of the 
veteran's disability is congenital and not related to 
service, this opinion is against the claim.  

Additionally, there are the March 2003 and April 2004 VHA 
opinions.  These opinions concluded that there was no basis 
to find a relationship between events in service, including 
potential subsequent aggravation in the veteran's periods of 
ACDUTRA, and his current disability. These opinions were 
provided by Dr. W.B., the Chief of Orthopedics in a VA 
hospital.  Given that the VHA opinions were provided by an 
expert in the field of orthopedics, the Board finds these 
opinions more persuasive than the inconclusive opinion of Dr. 
M.S.C., the general practitioner.   See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data] 

For the reasons set out above, the Board has determined that 
the November 1998 VA examination, the March 2003 VHA opinion 
and the April 2004 VHA opinion must be accorded greater 
weight than the December 2000 physician's letter.   
Therefore, element (3) is not met, and the claim fails on 
that basis.  

In summary, for reasons and bases set forth above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral knee condition.  The benefits sought on appeal are 
accordingly denied.  
 
   
ORDER

Entitlement to service connection for bilateral knee 
disability is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


